McCay, J.
We do not see why the case made by this bill does not come entirely within the provision of section 3089 of the Revised Code. Here is an insolvent estate. Here are various creditors with conflicting claims, and the true amount due any one of them cannot be conclusively settled without settling, also, the claims of the others. It is replied, that this can be done at law; that the administrator may plead plene administravit, or plene administravit prceter, and, under our law, may plead any fact, and that the jury may give such a verdict as will protect him.
In ordinary cases, this is true. -As to the amount of any debts against the estate, the judgment of a Court will pro*45tect the administrator, but as to the dignity of any particular claim, as compared with other debts, the judgment, at law, would not bind the claiming creditor unless he were a party to the suit. The administrator might plead, for instance* in defense of any particular debt, that he had no assets, except such as were necessary to pay debts of higher dignity. On the trial, it might be found that certain claims which he set up in his plea, as of higher dignity than that of plaintiff’s debt, then in suit, were not of higher dignity, and judgment might go against the administrator, charging him with the assets to pay the pending claim. But the outside creditor, not being a party, would not be bound by this judgment, and might still assert his claim against the administrator as of the highest dignity, and, perhaps, succeed, and thus the administrator be rendered unjustly liable to pay out more than he ever had, since the judgments would be both conclusive of assets.
We are clear, therefore, that, in cases of conflicting claims, especially if the contest be as to the relative dignity of the claims, it is very proper to bring all the parties before the Court.
In England, Courts of Equity assume jurisdiction in every case of an insolvent estate, and the administration of assets, of intestates’ estates, in their largest branch of business: Roberts on Equity, 138; Hargroves on Equity, 29, 95, 107. Our more liberal rules of pleading at law do not require the interference of equity in many cases which, in England, would be clearly within the jurisdiction of Chancery.
But the case of conflicting claims and an insolvent estate is, in our judgment^ clear, and we reverse the judgment.
Judgment reversed.